Citation Nr: 0826353	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-36 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated 40 percent 
disabling.

2.  Entitlement to service connection for hysterectomy.

3.  Entitlement to a temporary total disability rating under 
38 C.F.R. § 4.30 based on convalescence under 38 C.F.R. 
§ 4.30 due to hysterectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1984 to June 
1997.

Procedural history

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The issue of entitlement to 100 percent temporary total 
disability for convalescence due to hysterectomy is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the VA Appeals Management Center (AMC) in 
Washington, DC.

Matters not on appeal

In a January 2008 decision, the RO granted entitlement to 
total disability for individual unemployability due to 
service-connected disabilities (TDIU) , and entitlement to 
Dependents' Educational Assistance (DEA).  In that decision, 
the RO also re-evaluated eight of the veteran's service-
connected disabilities.  To the Board's knowledge, the 
veteran has not disagreed with that decision.    


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
service-connected degenerative disc disease of the lumbar 
spine L3-S1, status post hemilaminectomy from L4-S1 with 
discectomy L4-L5, is manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain.  
There is little intermittent relief.

2.  The competent medical evidence does not show that the 
veteran's service-connected degenerative disc disease of the 
lumbar spine is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

3.  The competent medical evidence of record shows that the 
veteran's hysterectomy was related to her military service.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for the 
service-connected degenerative disc disease of the lumbar 
spine L3-S1, status post hemilaminectomy from L4-S1 with 
discectomy L4-L5 have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

2.  The criteria for referral for degenerative disc disease 
of the lumbar spine L3-S1, status post hemilaminectomy from 
L4-S1 with discectomy L4-L5 on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2007).

3.  The veteran's hysterectomy was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to an increased disability 
rating for her service- connected lumbar spine disability.  
She also seeks entitlement to service connection for service 
connection for a hysterectomy.

For reasons stated below, the third issue on appeal, 
entitlement to a temporary total disability rating for 
convalescence under 38 C.F.R. § 4.30, is being remanded.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently being decided 
on appeal.  The Board observes that the veteran was generally 
informed of the requirements of the VCAA in a letter from the 
RO dated in January 2003, which was sent to the veteran prior 
to the RO's December 2003 decision.  A second letter was sent 
in August 2007.  

With respect to the increased rating claim which is now under 
consideration, the January 2003 and the August 2007 letters 
instructed the veteran that, to establish entitlement to 
increased service-connected compensation benefits, the 
evidence must establish that your service disabilities have 
increased in severity, or gotten worse.  With respect to the 
claim of entitlement to service connection which is now under 
consideration, the August 2007 letter notified the veteran of 
the evidence needed to establish service connection. 

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in both letters, whereby 
the veteran was advised of the provisions relating to the 
VCAA.  Specifically, the veteran was advised that VA would 
assist her with obtaining "medical records, employment 
records, or records from other Federal Agencies."  With 
respect to private treatment records, the letter informed the 
veteran that VA would attempt to obtain any additional 
information or evidence she identified and included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA.  The letter further 
emphasized: "You must give us enough information about these 
records so that we can request them from the person or agency 
who has them. It's still your responsibility to make sure 
these records are received by us."

The August 2007 VCAA letter also instructed the veteran to 
send any medical reports that she had.  This complies with 
the "give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that the RO informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the veteran received notice as to elements (2) and (3) 
in the July 2004 VCAA letter.  The veteran was also provided 
complete VCAA notice including specific notice of the Dingess 
decision in the letter dated in August 2007 which detailed 
the evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment."  

The veteran was also advised in the letter as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the August 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  See 
Vazquez-Flores, slip op. at 5-6.

The Board finds that the January 2003 and August 2007 VCAA 
letters also specifically advised the veteran that an 
increased disability rating would require a showing that the 
veteran's conditions had increased in severity.  
Specifically, that she could present evidence in the form of 
a statement from her doctor containing physical and clinical 
findings, results of laboratory tests or x-rays, and dates of 
examinations and tests; that she could present statements 
from other individuals who could describe from their 
knowledge and personal observations that the disabilities had 
become worse; and that she could seek medical treatment from 
the nearest VA medial facilities. 

Moreover, the Dingess notice contained in the August 2007 
letter to the veteran specifically referencing these claims 
invited evidence that would demonstrate limitations in the 
veteran's daily life and work, such as "statements from 
employers as to job performance...or other information 
regarding how you condition (s) affect your ability to work" 
as well as advising the veteran that he could submit lay 
statements documenting the impact of his disabilities on his 
daily life.  

The Board notes that the VCAA letters of record did not 
contain notice of the specific schedular criteria or notify 
the veteran as to the use of diagnostic codes. However, it is 
apparent from the record that the veteran had actual notice 
of the applicable criteria.  In the November 2005 substantive 
appeal the veteran specifically referred to receipt and 
review of the earlier October 2005 SOC, which contained the 
applicable rating criteria.  In the November 2005 substantive 
appeal, the veteran specifically stated that he felt a higher 
60 percent disability rating was warranted for her service-
connected degenerative disc disease of the lumbar spine, 
indicating that she was knowledgeable to the schedular 
standards.  It is therefore clear that the veteran was aware 
of the applicable schedular standards.

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge of the criteria, the Board finds 
that the veteran has received appropriate VCAA notice for her 
increased rating claims as contemplated by the Court in 
Vazquez-Flores.

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims as to the current issues being 
decided on appeal and that there is no reasonable possibility 
that further assistance would aid in substantiating it.  In 
particular, the VA has obtained the veteran's VA treatment 
records (all treatment has been at VA medical facilities), 
her service medical records, and her Social Security 
Administration records.  She was provided VA examinations 
relating to her claims of increased rating and service 
connection.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claims.  See 38 
C.F.R. § 3.103 (2007).  She has appointed a representative, 
who has presented argument on her behalf as recently as June 
2008.

Accordingly, the Board will proceed to a decision on the 
merits as to two of the issues on appeal.

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine L3-S1, status post 
hemilaminectomy from L4-S1 with discectomy L4-L5, currently 
rated as 40 percent disabling.

Relevant law and regulations 

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Specific rating criteria

The veteran filed her claim for an increased disability 
rating for her service-connected lumbar spine disorder in 
March 2001.  During the pendency of the veteran's appeal, the 
regulations pertaining to evaluation of disabilities of the 
spine were amended.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454-
51456 (Aug. 27, 2003) (effective September 26, 2003).  The 
veteran was notified of these changes in the Statement of the 
Case (SOC) and supplemental statements of the case (SSOCs) 
issued in the course of this appeal.

The first of these regulatory changes, effective September 
23, 2002, involve only changes to the rating of 
intervertebral disc syndrome (IVDS), rating this disability 
based on the occurrence of incapacitating episodes.  The 
second change, effective September 26, 2003, renumbered all 
of the spine diagnostic codes and provides for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine.  

VA's Office of General Counsel has determined that, while the 
former rating criteria can be applied prospectively, the new 
rating criteria can be only applied retrospectively for the 
period from the date of the regulatory change.  
See VAOPGCPREC 3-2000.  

The veteran's spine disability has been rated as 
intervertebral disc syndrome.  
Under the former rating criteria, a 40 percent rating is for 
application when there is severe intervertebral disc syndrome 
as evidenced by recurring attacks with intermittent relief.  
A 60 percent rating is for application when there is 
pronounced intervertebral disc syndrome evidenced by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the rating criteria that became effective September 23, 
2002, intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Under the September 2002 rating criteria, a 40 
percent rating is for application when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating is for application when there are 
incapacitating episodes having a total duration of at least 
six weeks during the last twelve months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the most recent change, intervertebral disc syndrome 
may be rated either under the new General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.

Under the new General Rating Formula, a 40 percent evaluation 
is for application when there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable 
ankylosis of the entire spine.  The criteria for rating 
intervertebral disc syndrome based on incapacitating 
episodes, effective September 26, 2003, remain essentially 
unchanged from the previous criteria.

Note 1 provides for evaluation of any associated objective 
neurologic abnormalities, including but not limited to, bowel 
or bladder impairment, separately under an appropriate 
diagnostic code.

Analysis

Assignment of diagnostic code

The RO had initially rated the veteran as having 
intervertebral disc syndrome, under the former version of 
Diagnostic Code 5293.  The veteran is currently assigned a 
40 percent disability rating for her service-connected lumbar 
spine disability under current Diagnostic Code 5243 
[intervertebral disc syndrome].

An electromyograph study in May 2006 resulted in a diagnosis 
of neuropathy radiating down both legs.  Inasmuch as there is 
current evidence of neurological symptoms associated with the 
lumbar spine disorder, the Board finds that the veteran's 
lumbar spine disability is appropriately rated under former 
Diagnostic Code 5293 and current Diagnostic Code 5243 
relating to intervertebral disc syndrome.

With respect to the current schedular criteria, as noted 
above intervertebral disc syndrome may be rated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.

A disability rating in excess of 40 percent is not available 
under  the General Rating Formula for Diseases and Injuries 
of the Spine because ankylosis of the spine is not 
demonstrated.  Ankylosis is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].   A VA examination of the 
veteran's lumbar spine in September 2007 had shown forward 
flexion of the thoracolumbar spine, and the examiner 
specifically stated that ankylosis was not present.  There is 
in fact no evidence of ankylosis of the lumbar spine anywhere 
in the record.  At a VA examination in March 2005 forward 
flexion was to 60 degrees.

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a higher rating is 
not available as there was no evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the last twelve months.  

The only remaining avenue for the award of a 60 percent 
disability rating is through former Diagnostic Code 5293, 
which as noted above may be applied prospectively.  

Accordingly, for reasons sated above the Board finds that use 
of 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), is most 
appropriate in this case.

Schedular rating

As further discussed below, the Board finds that the 
veteran's lumbar spine disability most closely fits the 
criteria for pronounced IVDS evidenced by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The record on appeal clearly shows that she suffers from a 
severe lumbar spine disability, which led to hemilaminectomy 
and discectomy surgery which the veteran underwent in October 
2001.  Although some relief was afforded immediately 
thereafter, it appears that the lumbar spine disability has 
worsened recently years.

The record since early 2006 is replete with the veteran's 
complaints of chronic pain.  A VA magnetic resonance imaging 
(MRI) study of the lumbar spine with contrast in January 2006 
noted worsening back pain with right sided radiculopathy.  A 
VA electromyograph (EMG) nerve study in May 2006 showed 
evidence of a mild distally predominant sensorimotor 
polyneuropathy.  A VA treatment report in May 2006 noted 
radiculopathy beginning at the sciatica.  VA Treatment 
reports in July 2006 note neuropathy in the distal 
extremities.

The record shows that the veteran took disability retirement 
during May 2007 due to her several musculoskeletal 
disabilities, including her low back disability.
As was noted in the Introduction, she was recently awarded 
TDIU due to the back disability as well as a number of other 
service-connected disabilities

During a VA examination in September 2007, the veteran 
reported chronic back pain, limited motion in the lower back 
and radiation of pain into both thighs.  
The examiner observed that there was pain and guarding with 
range of motion of the lumbar spine.  

Evaluating the veteran's spine disability under former 
Diagnostic Code 5293, the Board finds that the veteran's 
disability picture more nearly approximates the criteria 
required for the higher 60 percent rating.  The medical 
evidence discussed above demonstrates that the veteran's 
service-connected lumbar spine disability is productive of 
complaints of pain, limited motion and, significantly 
associated neurological symptomatology.  Evidence of sciatic 
neuropathy became more evident during 2006.  Medical records 
thus demonstrate that the disability is manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and little intermittent relief.

For the reasons and bases which have been expressed above, 
the Board has concluded that a 60 percent disability rating 
is warranted for the veteran's service-connected degenerative 
disc disease of the lumbar spine L3-S1, status post 
hemilaminectomy from L4-S1 with discectomy L4-L5.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under  38 C.F.R. § 4.40 (2007) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, where, as here, the veteran is already receiving the 
maximum disability rating, consideration of the provisions of 
DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Moreover, the Court has also held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, such as Diagnostic Code 5293, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

Esteban/Bierman consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  However, the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. § 
4.14; see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board has considered whether a separate disability rating 
would be appropriate for neurological findings appropriate to 
the site of the diseased disc under the diagnostic codes 
pertinent to rating neurological disorders.  See Bierman v. 
Brown, 6 Vet. App. 125 (1994), as well as Note 1, discussed 
above. 

After having reviewed the record, the Board finds that a 
separate disability rating is not warranted, because the 
objective medical evidence does not demonstrate that the 
veteran suffered from a separate compensable neurological 
disability associated with her lumbar spine disability.  In 
this regard, examinations have not identified any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  There is no evidence 
of bowel or bladder impairment, or foot drop.  See the March 
2005 and September 2007 examination reports.  Nor is there 
evidence of any other neurological deficiency so as to 
warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders.  See 38 
C.F.R. § 4.124a; see also Bierman, 6 Vet. App. at 129- 32.  

Thus, while the record indicates that radiculopathy exists, 
the medical evidence does not identify a separately ratable 
entity so as to call into play 38 C.F.R. § 4.25,  Note (1) 
and/or Bierman.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran's claim for increased disability rating for the 
service-connected degenerative disc disease of the lumbar 
spine was filed on March 28, 2001.  Therefore, the question 
to be answered by the Board is whether any different rating 
should be assigned for the relevant time period under 
consideration, or March 28, 2000, to the present.  

In the present case, the RO has established a series of 
staged disability ratings for the veteran's service-connected 
lumbar spine disability.  The veteran had initially been 
service connected for her low back pain disability, with a 10 
percent rating assigned since June 1997.  A 60 percent rating 
was assigned from January 17, 2001.  A 100 percent temporary 
total disability rating was assigned for convalescence from 
October 10, 2001.  A 40 percent rating was assigned from 
February 1, 2002. 

The veteran's primary contention, in essence, is that she has 
had essentially the same symptoms all along.  She points out 
that she was awarded a 60 percent disability rating for the 
period from January 17, 2001 to October 10, 2001 (the date of 
her surgery.  The Board finds that the medical evidence of 
record portrays a somewhat different picture.  

The period leading up to the veteran's surgery on October 10, 
2001 was marked by reports of constant pain and neuropathy.  
Review of the record shows that during the initial period in 
question, starting March 28, 2000, the veteran had recently 
strained her back at work and was seen at the VAMC for 
complaints of low back pain which progressed to include 
radiation to the left leg and pain on bending, culminating in 
surgery on October 10, 2001 for hemilaminectomy and 
discectomy.  
A VA treatment note dated January 17, 2001, based on an MRI 
report, concluded that the veteran had severe lumbar 
degenerative disc disease.  The criteria for a 
60 percent disability rating pursuant to the former 
Diagnostic Code 5293 were therefore arguably met during that 
period.  

After the October 10, 2001 back surgery, the evidence showed 
that the veteran's constant pain and neuropathy abated to a 
great extent.  The earliest evidence of renewed neuropathy is 
in a report of an MRI of the lumbar spine dated January 6, 
2006, which noted right nerve inflammation.  As was noted 
above, the veteran tool disability retirement in 2007, which 
is also indicative of a worsening disability picture.  

In summary, the Board finds that a 60 percent rating may be 
assigned from March 28, 2000 to October 10, 2001.  After the 
assignment of the 100 percent temporary total rating due to 
convalescence, a 40 percent disability rating was correctly 
assigned until January 6, 2006.  A 60 percent rating is 
assigned as of and after that date.  

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture. Aside from the back surgery the 
veteran had in October 2001, the record does not show that 
the veteran has required hospitalization for her service-
connected lumbar disability.  Additionally, there is no 
indication that her service-connected lumbar disability 
markedly interfered with employment, beyond that contemplated 
in the currently assigned disability ratings.  

As was discussed above, the veteran is on disability 
retirement due to the effects of multiple service-connected 
disabilities, including the low back disability considered 
herein.  In a January 2008 decision, the RO granted TDIU 
based on several service-connected disabilities, effective 
from June 5, 2007, the effective date of the veteran's 
retirement.  Thus, the veteran is being compensated for her 
inability to work.  

In addition, there is no evidence or of any other reason why 
an extraschedular rating should be assigned.  For these 
reasons, the Board has determined that referral of this issue 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

2.  Entitlement to service connection for hysterectomy.

The veteran underwent surgery for a total hysterectomy during 
May 2003.  
She contends that the hysterectomy is secondary to her 
service-connected residuals of Barthulin's gland cyst and 
cancer of the cervix.  In the alternative, she contends that 
it is due to a disability, uterine fibroids, which manifested 
in service as irregular bleeding.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

As concerns Hickson element (1), current disability, in May 
2003 the veteran underwent surgery for a total abdominal 
hysterectomy.   Hickson element (1) has been met.
 
With respect to element (2), the veteran's service medical 
records do show that she was treated for complaints of 
irregular menses, bleeding, cramps, and pelvic pain during 
January, May, and July 1996.  Hickson element (2), evidence 
of in-service injury or disease, is arguably met.

Turning to Hickson element (3), medical evidence of nexus, in 
a January 2005 letter, Dr. M.Y., the veteran's VA treating 
gynecologist, who also performed the hysterectomy, opined 
that the symptoms of persistent heavy vaginal bleeding which 
resulted in the hysterectomy had begun in service.  Dr. M.Y. 
noted that the hysterectomy was associated with the presence 
of uterine leiomyomata (fibroids).  He further stated that 
the irregular bleeding had antedated demonstrable fibroids by 
many years, noting that the veteran had been treated in 
service for heavy vaginal bleeding since August 1994, and she 
had had a dilatation and curettage procedure for that 
complaint in 1995.  Subsequently she was seen in 1996 for 
persistent heavy vaginal bleeding.

Another VA examiner in March 2006, who reviewed the claims 
file in light of Dr. M.Y's opinion, opined that the 
hysterectomy was not caused by service.  Although he noted 
that the veteran's VA treatment reports showed irregular 
bleeding, he reasoned that the hysterectomy was due to 
leiomyomata (fibroids) of the uterus that were diagnosed 
after separation from service.

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997). However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993) and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).



In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

Here, Dr. M.Y. emphasized in his letter that he was very 
familiar with the veteran's gynecological history, to include 
heavy and irregular bleeding in service.  Review of the 
veteran's service treatment records indeed indicates that 
there was some ongoing problem with irregular heavy vaginal 
bleeding in service.  There is no other explanation for those 
problems aside from the fibroids which led to the 
hysterectomy several years after service.

The opinion against the claim rests on the fact that fibroids 
wee not diagnosed in service.  This opinion is less than 
satisfactory, since it does not account for the in-service 
bleeding.  It is much more reasonable to conclude, as did Dr. 
M.Y., that fibroids were present in service and for whatever 
reason were not diagnosed as such until after service.   

Although there is no "treating physician rule", see White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001), the Board is 
persuaded by the treating physician's opinion, which is based 
on observation for the veteran over a period of time and 
which appears to be congruent with the service medical 
treatment reports.  As was noted above, there is no other 
explanation for the in-service symptoms.

After considering both opinions, the Board gives more weight 
to the opinion of the veteran's treating gynecologist that 
the fibroids were related to symptoms of irregular bleeding 
that had begun in service.  Therefore, Hickson element (3), 
nexus, is met.  

Because all three elements are met, the claim will be allowed 
on a direct basis.

Additional comment

The veteran has also claimed service connection for 
hysterectomy as secondary to service-connected residuals of 
Barthulin's gland cyst and cancer of the cervix.  Medical 
opinions of record are against finding any association 
between the hysterectomy and the service-connected 
disabilities.  In any event, in light of the grant of service 
connection on a direct basis, the alternative theory of 
entitlement os moot. 


ORDER

Entitlement to a 60 percent disability rating for service-
connected degenerative disc disease of the lumbar spine L3-
S1, status post hemilaminectomy from L4-S1 with discectomy 
L4-L5 is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

Service connection for hysterectomy is granted.




REMAND

3.  Entitlement to a temporary total disability under 
38 C.F.R. § 4.30 based on convalescence due to hysterectomy.

The RO has denied the veteran's claim of entitlement to a 
temporary total disability rating for convalescence due to 
hysterectomy because service connection for hysterectomy has 
been denied.  In view of the Board's grant of service 
connection for hysterectomy, the circumstances have changed.  

Therefore, the Board is remanding this issue to the agency of 
original jurisdiction for readjudication.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any additional 
development deemed to be appropriate, VBA 
should readjudicate the veteran's claim 
of entitlement to a temporary total 
disability rating under 38 C.F.R. § 4.30 
for convalescence due to hysterectomy.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).

The Board expresses no opinion, legal or factual, on the 
merits of this claim.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


